Citation Nr: 0835960	
Decision Date: 10/20/08    Archive Date: 10/27/08

DOCKET NO.  05-32 460A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for residuals of left 
great toe proximal phalanx avulsion fracture, currently 
evaluated as 20 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which increased the veteran's 
left great toe disability evaluation to 20 percent disabling 
effective October 1, 2004.

In January 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing was prepared and associated with the claims 
folder.

In March 2008, the Board remanded the issue for further 
development.


FINDING OF FACT

The veteran's residuals of left great toe proximal phalanx 
avulsion fracture are not manifested by severe foot symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of left great toe proximal phalanx avulsion 
fracture have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Increased evaluation claims

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran was granted a 100 percent temporary disability 
evaluation effective August 6, 2004 based on surgical 
treatment necessitating convalescence.  An evaluation of 10 
percent was assigned from October 1, 2004.  A rating decision 
dated August 2005 increased the rating to 20 percent 
effective October 1, 2004.  This disability rating has 
remained in effect. 

The veteran contends that his service-connected left great 
toe proximal phalanx avulsion fracture residuals are more 
disabling than currently evaluated.  His service-connected 
left great toe disability is currently evaluated as 20 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5284.  Under this code an evaluation of 20 percent is 
available for moderately severe foot injuries.  A maximum 
evaluation of 30 percent is available for severe foot 
injuries.  A Note to Diagnostic Code 5284 indicates that, 
with actual loss of use of the foot, a 40 percent rating is 
warranted. 

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2007) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2007) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.

VA medical records indicate that the veteran underwent a left 
cheilectomy for left hallux rigidus which was related to his 
left great toe fracture in August 2004.  A follow-up 
evaluation showed that the veteran was three weeks status 
post left cheilectomy with a stable incision site, no 
evidence of infection, and no complaints of pain.  The 
veteran was walking with a surgical shoe at the time of the 
examination.  

At his January 2008 Board video conference hearing, the 
veteran testified that he walked with a small limp.  He 
indicated he had constant pain in his left great toe and was 
tender to the touch.  He stated that sometimes his foot would 
swell depending on how much he was on his feet.  The veteran 
testified that he wore special shoes.  He stated he had not 
seen a VA doctor since his follow up appointments after his 
surgery in August 2004.  He last saw a private doctor 
concerning his toe in November 2005.  The veteran indicated 
that he had difficulty finding a job because he could not 
stand due to his left toe condition.  The veteran testified 
that he did not work and was receiving Social Security 
Disability benefits for renal failure, kidney disease.

At a May 2008 VA examination, the veteran reported that after 
his August 2004 cheilectomy his left big toe pain became 
progressively worse.  The veteran stated he saw a private 
podiatrist some time in 2007 who recommended amputation of 
the big toe but he declined the recommendation.  He stated he 
continued to have persistent pain in the left big toe.  

At the time of the examination, the veteran complained of 
pain in the left big toe at rest.  He rated the pain at a 7 
on a scale of 0 to 10.  He denied any weakness, stiffness, or 
fatigability in the left big toe.  The veteran stated he 
purchased special shoes on his own for his left foot 
condition.  The examiner noted he did not use crutches, a 
cane, or walker for his left foot condition.  The veteran 
reported using Tylenol 2 tablets for the pain in his toe, but 
that the medication did not help.  He stated that he got 
flare-ups of his left big toe condition with standing for 
more than 20 minutes, walking more than one block, lifting 
objects in excess of 20 pounds, climbing more than one flight 
of stairs, and rainy weather.  He stated he could not run at 
all without flare-up of the pain in the left big toe.  

The examiner noted that the veteran had an additional 20 
percent limitation of function of his daily activities during 
flare-up of his left big toe condition.  

The examination showed a healed vertical 7 cm superficial, 
nontender, non-painful scar on the dorsum aspect of the left 
big toe.  The scar was slightly hyperpigmented compared to 
the surrounding skin.  The scar was not adherent to the 
underlying tissue.  The texture was smooth.  There was no 
ulceration or breakdown at the scar site.  There was no 
elevation or depression of the scar.  There was no loss of 
underlying tissue at the scar site.  There was no 
inflammation or keloid of the scar site and this scar was 
causing an insignificant amount of disfigurement at the left 
big toe.  

There was no evidence of malunion, nonunion, loose motion, or 
false joint at the left big toe.  There were no calluses or 
skin breakdown in the plantar aspect of the left foot.  There 
was no unusual shoe wear in the left foot.  The veteran had a 
mild antalgic gait due to this left foot condition.  There 
was mild limitation in range of motion of the left big toe to 
flexion and extension.  It was noted that repetitive use 
times three of the left big toe did not additionally limit by 
pain, fatigue, weakness, or lack of endurance.  The examiner 
noted that the veteran's left foot condition would have no 
effect on his occupation as a project specialist (desk job).  

The examiner noted that the veteran's activities of daily 
living were not affected by his left big toe condition.  It 
was noted that the veteran had an x-ray of the left big toe 
in June 2004 which showed a small loose body adjacent to the 
distal aspect of the first proximal phalanx from avulsion.  
The diagnosis was residuals of left big toe injury with a 
loose body adjacent to the distal aspect of the left first 
proximal phalanx from avulsion noted on x-ray, mildly active 
at the time of the examination.  

After a careful review of the evidence of record the Board 
finds that the evidence is against a grant for an evaluation 
in excess of 20 percent for the veteran's left great toe 
condition.  The May 2008 VA examination showed mild 
limitation of motion of the left big toe to flexion and 
extension.  The veteran did have an additional 20 percent 
limitation of function during flare-ups.

In addition, the May 2008 VA examiner noted no evidence of 
malunion, nonunion, loose motion, or false joint at the left 
big toe.  There were no calluses or skin breakdown in the 
plantar aspect of the left foot.  There was no unusual shoe 
wear in the left foot.  The veteran had a mild antalgic gait 
due to this left foot condition.  It was noted that 
repetitive use times three of the left big toe did not 
additionally limit by pain, fatigue, weakness, or lack of 
endurance.  The veteran's activities of daily living were not 
affected by his left big toe condition.  The examiner noted 
that the veteran's left foot condition would have no effect 
on his occupation as a project specialist (desk job).

There is no medical evidence on file showing the presence of 
more severe symptomatology which would warrant a 30 percent 
disability evaluation under Diagnostic Code 5284.  In 
addition, the record contains no medical findings which would 
result in an increased rating in excess of 20 percent under 
any other diagnostic criteria for the feet.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

There was no additional functional impairment on repeated 
use, during flare-ups, or due to incoordination or weakness 
which would serve to classify the disability of the left 
great toe as severe.  Deluca, supra.  When viewed as a whole, 
the left great toe symptoms experienced by the veteran more 
closely approximates moderately severe impairment, as 
represented by the current 20 percent evaluation, than 
severe.

The Board has also considered whether the veteran warrants a 
separate disability ratings for his left great toe surgical 
scar.  See generally Jones v. Principi, 18 Vet. App. 248 
(2004); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994). However, his surgical scar is not shown to be deep, 
to exceed 6 square inches in area, or to cause limitation of 
motion, nor is it unstable or painful.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 
(2007).  In the absence of such symptomatology, the 
assignment of a separate evaluation under the respective 
diagnostic codes is not in order.  See 38 C.F.R. § 4.118.

A preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 20 percent for the 
veteran's residuals of left great toe proximal phalanx 
avulsion fracture and the benefit of the doubt rule does not 
apply.  38 U.S.C.A. § 5107(b).

Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Board notes that a 
"fourth element" of the notice requirement requesting the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim was recently removed from the 
language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 
23,353-356 (April 30, 2008).  Notice should be provided to a 
claimant before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In July 2004, September 2004, and April 2008 letters the RO 
sent the veteran the required notice.  The letters 
specifically informed him of the type of evidence needed to 
support the claim, who was responsible for obtaining relevant 
evidence, where to send the evidence, and what he should do 
if he had questions or needed assistance.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


The Board acknowledges that the veteran was not provided the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim) until September 
2007.  The timing of the specific notice required by Dingess 
is harmless in this instance because the claim for an 
increased evaluation has been denied.  Any questions as to 
the disability rating or the effective date to be assigned 
are moot.

With regard to the increased evaluation claim included in 
this decision, the Board is aware of the Court's decision in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires that: (1) VA notify the claimant that, to 
substantiate such a claim, the claimant must provide, or ask 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.

In this case, the Board finds that the 2004 and 2008 letters 
were in substantial compliance with the first and fourth 
requirements of Vazquez-Flores to the extent that the veteran 
was notified that he needed to submit evidence of worsening 
that could include specific medical evidence, as well as lay 
evidence from other individuals who could describe from their 
knowledge and personal observations in what manner his 
disability had worsened.

The Board is aware that the duty to assist letters did not 
provide the type of notification set forth in the second and 
third requirements of Vazquez-Flores.  However, the veteran's 
VA examination involved studies that paralleled the relevant 
diagnostic criteria.  These studies, as well as the veteran's 
access to his VA examination reports, reflect that a 
reasonable person could have been expected to understand in 
this case what was needed to substantiate the claim.  
Moreover, as the veteran discussed his service-connected 
disability in terms of relevant symptomatology in his 
statements, and as he described the functional effects of his 
disabilities on his everyday life in support of his claims 
during his examination as well as at his hearing, the Board 
is satisfied that he had actual knowledge of what was 
necessary to substantiate the claim.  See Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what is necessary to substantiate a claim).

Finally, the Board notes that the June 2008 Supplemental 
Statement of the Case explained why the veteran's disability 
did not warrant an increased rating.  Thus, the veteran had 
actual notice of the criteria used to rate his disability.

For all of these reasons, the Board finds that any notice 
errors with regard to the second and third requirements of 
Vazquez-Flores are not prejudicial, inasmuch as they did not 
affect the "essential fairness of the adjudication."  Sanders 
v. Nicholson, 487 F.3d at 889.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.

The veteran's VA treatment records and VA examinations have 
been associated with the claims file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
existing records that should be obtained before the claims 
are adjudicated.  

In sum, there is no evidence of any VA error in notifying or 
assisting the appellant that reasonably affects the fairness 
of this adjudication.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
residuals of left great toe proximal phalanx avulsion 
fracture is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


